Citation Nr: 1013702	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active military service from June 1983 to 
June 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
June 2003 and April 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

That June 2003 decision initially considered and denied the 
claim for service connection for PTSD.  After receiving 
notification of that decision on June 16, 2003, the Veteran 
submitted a statement in support of claim 
(VA Form 21-4138) in August 2003 mentioning his PTSD, albeit 
in reference to a computerized tomography (CT) scan 
reportedly done.  He later submitted another statement 
concerning this claim in December2003, inquiring about its 
status.  And, most importantly, after receiving a December 
2003 letter from the RO (concerning his earlier August 2003 
statement), he submitted yet another statement in February 
2004 discussing, at length, why he believed his PTSD should 
be service connected.  He submitted that February 2004 
statement well before expiration of the one year he had to 
timely appeal the RO's June 2003 decision since that letter 
only needed to have been received by June 2004.  
That February 2004 statement, especially if construed 
liberally, was tantamount and sufficient to meet the 
requirements for a timey filed notice of disagreement (NOD).  
38 C.F.R. § 20.201 (2009); see also Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002).  So that June 2003 decision never 
became final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.1103.  
This, in turn, negated the need to submit new and material 
evidence to reopen this claim because it remained pending.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Percy v. 
Shinseki, 23 Vet.App. 37, 44 (2009) and Barrett v. Shinseki, 
22 Vet.App. 457, 461 (2009) (collectively indicating the 
regulatory and statutory language for the NOD filing time 
limit is mandatory and jurisdictional in nature and, thus, 
not subject to equitable tolling, leaving only the 
possibility of a constitutional challenge).



The RO's decision since issued, in April 2004, confirmed and 
continued that prior denial of this claim for service 
connection for PTSD.  Although the RO had previously 
mistakenly suggested the Veteran needed to first submit new 
and material evidence to reopen this claim, the RO's April 
2004 decision nonetheless appears to have correctly 
readjudicated this claim on a de novo basis, so considering 
all of the relevant evidence, not just the additional 
evidence submitted since the prior June 2003 decision.  After 
submitting another NOD in August 2004, in response, and 
receiving a statement of the case (SOC) in February 2006, 
the Veteran perfected his appeal of this claim to the Board 
by also filing a timely substantive appeal (VA Form 9) in 
April 2006.  38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  The Veteran did not have wartime service and did not 
otherwise engage in combat against an enemy force.

2.  Some doctors have concluded the Veteran meets the DSM-IV 
criteria for the required diagnosis of PTSD, whereas others 
have not.

3.  But even resolving all reasonable doubt in his favor and 
concluding he has this required DSM-IV diagnosis of PTSD, 
there still is no competent and credible evidence confirming 
the Veteran experienced a stressful event during or 
coincident with his military service to account for this 
diagnosis.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  In particular, letters from the 
RO in April 2003 and April 2004: (1) informed the Veteran of 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  For a claim, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the fourth requirement that VA 
also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that these VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran 's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  An 
April 2006 RO letter complied with Dingess by discussing 
these downstream disability rating and effective date 
elements of the claim.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory." Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful. Id., at 1705-06.  The Supreme Court stated 
that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Id., at 
1704-05.  Thus, it is clear from the Supreme Court's analysis 
that, while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case. Id.

The Federal Circuit Court also has held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, although 
the RO did not provide all of the VCAA notice mentioned prior 
to initially adjudicating the claim, the RO readjudicated the 
claim in the February 2006 SOC.  So, in compliance with 
Mayfield IV and Prickett, the claim has been reconsidered 
since providing this additional VCAA notice to effectively 
cure the timely problem in the provision of this notice.  
Moreover, there has been no reason to again readjudicate the 
claim since providing the April 2006 Dingess letter, such as 
in a SSOC, because the Veteran has not submitted any 
additional evidence since the February 2006 SOC to warrant 
again reconsidering his claim and providing him an SSOC.  
That is to say, he has not submitted any additional evidence 
specifically concerning this claim, not already considered in 
the SOC, which would possibly change the outcome of that 
prior adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 
165, 173 (2007).



So even if arguably there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post- 
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the Veteran and his representative 
identified.  There is no indication of additional records 
that need to be obtained.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence the claimant has a disability or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may be associated with his military 
service or a service-connected disability; but (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3159(c)(4).  
See, too, McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
February 2006, the Veteran was provided a VA compensation 
examination concerning his claim.  But that VA compensation 
examiner did not diagnose PTSD, so obviously also did not 
attribute it to the Veteran's military service.  And 
although, as will be explained, the Board will concede for 
the sake of argument that he has this required diagnosis, 
there still is no confirmation of a stressor during service 
to support this diagnosis and its purported relationship with 
his military service.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
Veteran with his claim, and that no further action is 
necessary to meet the requirements of the VCAA.

A Veteran is entitled to service connection for a disability 
resulting from a disease or an injury incurred or aggravated 
during active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a). 

Service connection for PTSD, in particular, requires:  (1) a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in- service stressor), (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and (3) medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

Where, however, VA determines either that the Veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, the Veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  And this corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  That is to 
say, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142.



Just because a physician or other mental health care 
professional accepted the Veteran's description of his 
experiences in service as credible and concluded by way of 
diagnosis that he is suffering from PTSD does not mean the 
Board, in turn, is required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept the Veteran's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

A stressor, however, need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran claims that he developed PTSD as a result of his 
duties during service, including when he went aboard ships 
searching for bombs as part of a drug deterrent force, and as 
a result of an explosion that he was subjected to while 
in service.  

With respect to the first requirement of establishing his 
entitlement to service connection for PTSD - namely, having 
this diagnosis, VA outpatient treatment records from March 
2003 through January 2004 list this diagnosis.  As cause for 
this diagnosis, these records show the Veteran reported a 
history of an explosion in 1987; being part of a drug 
deterrent force and being fired upon; being shot in the line 
of duty; disassembling bombs in the Persian Gulf aboard the 
"Stark"; and experiencing flashbacks from a multiple-injury 
accident in service.  

During a February 2006 VA compensation examination to confirm 
this diagnosis and its purported correlation with those 
events in service, it was indicated the Veteran served in 
Venezuela working to fight drugs and served in a bomb squad 
involving searching ships for bombs.  He also reported being 
in an explosion and sustaining some scarring on his arm and 
leg.  He also said he had experienced nightmares about that 
explosion.  As well, he reported working at a city port 
authority.  But at the conclusion of that mental status 
evaluation, the examining VA physician, so presumably a 
psychiatrist, did not diagnose PTSD.


This examiner explained the Veteran did not meet the DSM-IV 
criteria for PTSD, noting specifically that he did not 
endorse any avoidant symptoms and was able to return to the 
port and work for many years at a shipyard despite relating 
military trauma with working on ships..  There was no Axis I 
diagnosis of a psychiatric disorder of any sort or Axis II 
diagnosis, either.  See Clemons v. Shinseki, 23 Vet App 1 
(2009) (indicating the scope of a mental health disability 
claim includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Even though that February 2006 VA compensation examiner 
determined there were no psychiatric diagnoses warranted, 
including PTSD, so obviously no current disability to relate 
back to the Veteran's military service, the fact remains that 
he already had repeatedly received this necessary diagnosis 
in the course of his VA outpatient treatment at various times 
from March 2003 through January 2004.  This is important to 
point out because a "clear" diagnosis of PTSD is no longer 
required.  Rather, as mentioned, a diagnosis of PTSD need 
only be in accordance with 38 C.F.R. § 4.125(a), which simply 
mandates that, for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  
The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV, as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).



In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), it was held that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of application, not for past disability).  But in 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court 
further clarified that this requirement of current disability 
is satisfied when the claimant has the disability at the time 
a claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

Therefore, resolving all reasonable doubt in his favor (see 
38 C.F.R. § 3.102) and accepting that he has this required 
DSM-IV diagnosis of PTSD, the determinative issue is whether 
the record also contains credible supporting evidence that a 
claimed in-service stressor actually occurred to support this 
diagnosis and linkage to his military service.  This 
independent verification is required because there is no 
competent and credible evidence indicating the Veteran 
engaged in combat with an enemy force while in service.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  His military personnel 
records, including his DD Form 214, do not show he was 
awarded any combat medals or citations or any other award 
typically associated with valor or heroism while engaged in 
combat against an enemy force.  The medals and commendations 
he received are commendable in their own right, just not 
prima fascia evidence of his engagement in combat against 
enemy forces.  38 U.S.C.A. § 1154(b), and the implementing VA 
regulation 38 C.F.R. § 3.304(d) and (f)(2), require that he 
have actually participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality, and does not apply if he only instead served 
in a general "combat area" or "combat zone" but did not 
himself engage in combat with the enemy.  See VAOPGCPREC 12-
99 (October 18, 1999).



The record on appeal includes VA medical examination reports 
revealing some insight into the Veteran's alleged stressors.  
However, he has not provided the required level of 
information concerning the places where, approximate dates 
when, or any other specific information regarding the 
occurrence of these claimed events.  In a May 2003 response 
to a VA PTSD stressor questionnaire, he indicated that his 
PTSD was based on living with constant pain from his 
(service-connected) disability and the uncertainty of VA 
benefits assistance.  But without more detailed information 
such as approximate dates (preferably within a two-month 
window) or indication of the locations of these claimed 
incidents, including involving the drug interdictions, bomb 
squad searches, or any explosion that he was subjected to or 
around, or the circumstances of being shot at, all of these 
reported events are incapable of verification.  Simply put, 
his accounts of these reported stressors are too vague and 
nonspecific to corroborate.  The Court has indicated that 
asking him to provide this level of information and detail is 
not an impossible or onerous task, and that the duty to 
assist him with his claim is not a one-way street.  
Without this level of detail and information, there is 
nothing VA can do to assist him in verifying the occurrence 
of these claimed events.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  As such, these alleged events remain unverified or 
are unverifiable.

The net result, unfortunately, is that, despite the previous 
PTSD diagnoses, the Veteran has not provided credible 
supporting evidence that a claimed in-service stressor 
actually occurred to support this diagnosis and linkage to 
his military service.  It is critically important that he 
understand that the determination of the sufficiency, but not 
the existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and therefore "presumed to know the DSM 
requirements applicable to their practice and to have taken 
them into account in providing a PTSD diagnosis."  Cohen, 10 
Vet. App. at 140.  Conversely, the question of whether a 
stressor occurred is a factual, not medical, determination 
for VA adjudicators to decide.



For these reasons and bases, as the Veteran has failed to 
provide any competent and credible supporting evidence that a 
claimed in-service stressor actually occurred, the Board 
finds that the preponderance of the evidence is against his 
claim for service connection for PTSD.  While he no doubt 
sincerely believes that he has PTSD related to his military 
service, and in particular to one of his alleged stressors, 
his unsubstantiated lay testimony, as mentioned, cannot as a 
matter of law establish the occurrence of these claimed 
events in service.  As explained, the Board has accepted that 
he has the required DSM-IV diagnosis of PTSD, and that there 
is mention in the records of his evaluation and treatment of 
a relationship or correlation between this diagnosis and at 
least some of these events mentioned that he claims occurred 
during the course of his military service.  So this is not 
the deficiency in his claim, this diagnosis and linkage.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. 
App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Rather, as mentioned, it is the 
failure to establish that these claimed events in service 
actually occurred that is ultimately fatal.

The Board sees additionally that the Veteran's VA treatment 
records also show other psychiatric diagnoses of major 
depressive disorder and adjustment disorder in the distant 
past.  And although he has not specifically raised a claim 
for service connection for a psychiatric disorder other than 
PTSD, the Board must nonetheless consider this possible 
additional entitlement.  See again Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam order) (noting that the 
scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).



But the preponderance of the evidence is also against finding 
that his major depressive disorder or adjustment disorder is 
related to his military service.  The adjustment disorder was 
reported shortly after service in August 1988 and 
major depression subsequent thereto.  But neither of these 
conditions was shown at any time during the Veteran's 
military service and are not the type of "psychosis" 
contemplated by 38 C.F.R. § 3.384 to alternatively warrant 
presuming they were incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
the required one year after service.  38 U.S.C.A. §§1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, there 
is no competent and credible evidence otherwise relating the 
adjustment disorder or major depressive disorder to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Further in this regard, it is equally significant that the 
February 2006 VA compensation examiner did not make any 
psychiatric diagnosis, including concerning these specific 
conditions, much less attribute any then current psychiatric 
diagnosis to the Veteran's military service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, and that, absent this required proof of current 
disability, there can be no valid claim).  Thus, there is 
simply no basis to grant the Veteran's claim for an acquired 
psychiatric disorder other than PTSD.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine does not 
apply. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for PTSD or other acquired psychiatric 
disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


